DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but they are not persuasive. The applicant argues that the cited references does not teach the new amendments to the claims. However, since there is no written description defining the newly claimed elements the housing, projection, and flanged region are rejected as a new matter. The figures referenced in the remarks don’t show or reference the housing, projection, or the flanged area. Therefore, the examiner interpreted the elements as follow: 
A housing is the transducer array housing.
The projection is the transducer element.
The flanged region is the region with a flange element.
Thus, Sadaka teaches a housing in col 6 and figure 3, which is element 308 where the transducer elements are mounted there. Also teaches transducer elements able of projecting ultrasound energy in col 6 and figure 3. However, Sadaka fails to explicitly teach a flange, while Thornton teaches a flange that is used as a retainer in paragraph 0031.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 930 and 932, page 14, lines 6-20, disclose that elements 930 and 932 are in figure 9. However, figure 9 does not include elements 930 and 932.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claims 1-20, the limitation “drive unit” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “unit” and functional language “for rotating”. This will be interpreted as part capable of rotating the driveshaft.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites the limitation “a housing disposed on and projecting from the hub, the housing being disposed about the marker”. The specification discloses a housing on pages 7, 11, and 14. On pages 7 and 11, the housing was defined as an imaging device housing that house the transducer array. On page 14, the housing was defined as element 930 in figure 9, however, figure 9 does not show the housing element. When looking at the applicant specification, page 14, it discloses that element 930 is partially transparent in order to view components in the interior of the housing. Therefore, examiner is wondering if the claimed housing is the same as element 930. Is the housing element being the outer case that contains all the elements of the catheter? Or is the housing element meant to be used to house the transducers? 
Claim 16, recites the limitation “a projection disposed on the drive hub, the projection being configured to engage a marker housing disposed along a hub of the catheter”. the specification does not define the claimed projection element. The examiner is wondering if the projection element is shown in the figures? And if so, what is the reference number that defines the projection element?
Claim 19, recites the limitation “a flanged region with a housing projecting from the flanged region”. The specification does not define or reference any flange element or flanged region. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “a housing disposed on and projecting from the hub, the housing being disposed about the marker”. It is unclear what is meant by the housing, is the claimed housing same as the housing element 308 in figure 3 or Is the housing element is outer case that contains all the elements of the catheter? The examiner interpreted the limitation as the imaging device housing.
Claim 1, recites the limitation “a housing disposed on and projecting from the hub, the housing being disposed about the marker”. It is unclear what is meant by the term about, how is the housing being disposed about the marker?
Claim 16, recites the limitation “a projection disposed on the drive hub, the projection being configured to engage a marker housing disposed along a hub of the catheter”. It is unclear what is meant by the limitation “a projection”. Is the projection element same as the transducer elements or is it same as the marker element?
Claim 19, recites the limitation “a flanged region with a housing projecting from the flanged region”. The specification does not define or reference any flange element or flanged region. It is unclear what is meant by the flanged region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 9-10, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1).

Regarding claim 1, Sadaka discloses a catheter for an ultrasound system, the catheter comprising: 
a catheter sheath defining a lumen (see col. 4 lines 40-43 “the elongated member 202 of the catheter 102. The elongated member 202 includes a sheath 302 and a lumen 304”).
a hub coupled to the catheter sheath and configured for attachment to a drive unit (see col. 2 lines 3-5 “The catheter includes a hub disposed at the proximal end of the catheter. The hub includes a rotatable connector shaft disposed at least partially in the lumen”) where (see col. 3 lines 64-67 “The IVUS imaging system 100 includes a catheter 102 that is coupleable to a control module 104. The control module 104 may include, for example, a processor 106, a pulse generator 108, a drive unit 110”). 
an elongated, rotatable driveshaft disposed within the lumen of the catheter sheath and extending into the hub (see col. 2 lines 4-5  “The hub includes a rotatable connector shaft disposed at least partially in the lumen”), the driveshaft having a proximal end and a distal end, wherein the proximal end is configured and arranged for coupling to the drive unit for rotating the driveshaft (see abstract “The rotatable connector shaft is coupled to a proximal end of the drive member such that rotation of the connector shaft causes a corresponding rotation of the imaging core”). 
an imaging device coupled to the distal end of the driveshaft with rotation of the driveshaft causing a corresponding rotation of the imaging device (see col. 2 lines 12-20 “The imaging core includes an imaging device coupled to a distal end of an elongated, rotatable drive member … The rotatable connector shaft is coupled to a proximal end of the drive member such that rotation of the connector shaft causes a corresponding rotation of the imaging core”), the imaging device comprising at least one transducer configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals (see col. 2 lines 13-18  “The imaging device includes at least one transducer mounted to the imaging device. The at least one transducer is configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals”). 
at least one conductor extending from the hub through the lumen of the catheter sheath and coupled to the imaging device for carrying the electrical signals (see col. 6 lines 37-39 “one or more transducer conductors 314 electrically couple the transducers 312 to the control module 104 (See FIG. 1)”) where if the electric coupling extends from the transducers to control module, it must extend through the hub and lumen of the catheter sheath.  
and a housing disposed on and projecting from the hub, the housing being disposed about the marker (see col. 6 lines 37-51 “one or more transducers 312 may be mounted to the distal end 208 of the imaging device 308 (see Fig. 3).”)
However, Sadaka does not disclose a marker disposed on the hub, wherein the marker is optically or magnetically readable and, when read, identifies the catheter. Van Creveld discloses a marker (20) disposed on the hub (18) (see para. [0021] “The connector housing 18 includes the electronic identifier 20 and the connector 22”), wherein the marker is optically or magnetically readable and, when read, identifies the catheter (see para. [0005] “a radiofrequency identification tag (RFID) is positioned within a transducer probe. A transceiver is positioned within the imaging device to transmit an interrogation request to the remotely located transducer probe. The RFID responds to the request with a coded radio frequency transmission that identifies the type or specific transducer probe”) where the electronic identifier can also be disposed on the housing (see para. [0021] “The connector housing 18 includes the electronic identifier 20”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include the electronic identifier of Van Creveld on the housing of the transducer probe of the catheter, where the identifier is capable of communicating information electromagnetically. This would allow the user to obtain information regarding the device using a variety of scanning methods and without the need for line of sight. 

Regarding claim 5, Sadaka discloses the catheter of claim 1, however does not disclose wherein the marker is magnetically readable. This is disclosed by Van Creveld (see para. [0029] “The receiver 32 generates an electromagnetic field for operation with a radiofrequency tag”) further (see para. [0005] “a radiofrequency identification tag (RFID) is positioned within a transducer probe. A transceiver is positioned within the imaging device to transmit an interrogation request to the remotely located transducer probe. The RFID responds to the request with a coded radio frequency transmission that identifies the type or specific transducer probe”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include the radiofrequency identification (RFID) tag of Van Creveld, which is known in the art to be magnetically readable. This would allow the user an easy method to obtain information regarding the identity of the transducer through magnetic means. 

Regarding claim 6, Sadaka discloses the catheter of claim 1, however does not disclose wherein the marker comprises a strip with information magnetically encoded thereon. This is disclosed by Van Creveld (see para. [0029] “The receiver 32 generates an electromagnetic field for operation with a radiofrequency tag”) further (see para. [0005] “a radiofrequency identification tag (RFID) is positioned within a transducer probe. A transceiver is positioned within the imaging device to transmit an interrogation request to the remotely located transducer probe. The RFID responds to the request with a coded radio frequency transmission that identifies the type or specific transducer probe”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include a radiofrequency identification tag (RFID) on the electronic identifier because a RFID tag could be a strip and is known in the art to have information magnetically encoded thereon. This would allow the user to conveniently obtain transducer information using a scanner capable of obtaining information magnetically.  

Regarding claim 9, Sadaka discloses the catheter of claim 1, however does not disclose wherein the marker, when read, identifies a type of the catheter. This is disclosed by Van Creveld (see para. [0005] “The RFID responds to the request with a coded radio frequency transmission that identifies the type or specific transducer probe”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier that is capable of outputting information of a transducer such as the type of catheter being used. This would allow the user to conveniently obtain the information of the type of catheter being used. 

Regarding claim 10, Sadaka discloses the catheter of claim 1, however does not disclose wherein the marker, when read, identifies a serial number of the catheter. This is disclosed by Van Creveld (see para. [0037] “the code from the electronic identifier 20 is the serial number”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier that is capable of outputting information of a transducer such as the serial number of the catheter. This would allow the user to conveniently obtain the information of the serial number of the catheter. 

Regarding claim 13, Sadaka discloses an ultrasound system, comprising: the catheter of claim 1; and a drive unit coupled to the catheter (see col. 3 lines 64-67 “The IVUS imaging system 100 includes a catheter 102 that is coupled to a control module 104. The control module 104 may include, for example, a processor 106, a pulse generator 108, a drive unit 110”), the drive unit comprising: 
a drive hub configured for attachment to the hub of the catheter (see col. 7 lines 59-63 “the hub 204 includes a connector shaft (404 in FIG. 4) coupled to the drive unit 110. In at least some embodiments, the connector shaft couples the drive unit 110 to the imaging device 308 via the drive member 310”)
a rotation mechanism configured for rotating the driveshaft of the catheter (see col. 5 lines 52-56 “the rotation of the imaging core 306 is driven by the drive unit 110 disposed in the control module (104 in FIG. 1) via a connector shaft (404 in FIG. 4) in the hub 204 and the drive member 310 extending along the elongated member 202 of the catheter 102”). 
However, Sadaka does not disclose the drive unit comprising a marker reader configured to optically or magnetically read the marker on the catheter to identify the catheter. This is disclosed by Van Creveld (see para. [0029] “The receiver 32 generates an electromagnetic field for operation with a radiofrequency tag… The receiver 32 is operable to receive the code from a transmitter, such as the electrical identifier 20”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include the receiver (32) from Van Creveld on the drive unit of Sadaka. Since both the drive unit and electronic identifier are both disposed within housings adjacent to the catheter or transducer, the only difference being the drive unit of Sadaka is capable of driving the catheter, while the housing of the imaging device in Van Creveld is not. This would allow the user to both read the identifier and control the catheter with one component. 

Regarding claim 14, Sadaka discloses the ultrasound system of claim 13, further comprising a processor coupleable to the drive unit (see col. 3 lines 64-67 “The IVUS imaging system 100 includes a catheter 102 that is coupleable to a control module 104. The control module 104 may include, for example, a processor 106, a pulse generator 108, a drive unit 110”) also see FIG. 1 where the drive unit and processor are coupled. However, Sadaka does not disclose the drive unit being configured for identifying the catheter from the marker when read by the marker reader. This is disclosed by Van Creveld ([0032] “The processor 28 is connected through the connector 34 or wirelessly connected through the receiver 32 to the electronic identifier 20. In one embodiment, the processor 28 decodes the code from the electronic identifier 20”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the processor of Sadaka to decode the information from the electronic identifier. It would have been obvious for the processor to receive information from an identification marker while being coupleable to the drive unit. This would allow the user to process information received from the identifier so information can be obtained regarding the ultrasound transducer.   

Regarding claim 15, Sadaka discloses the ultrasound system of claim 14, however does not explicitly disclose wherein the processor is further configured for altering or setting one or more settings of the ultrasound system in response to the identification of the catheter. This is disclosed by Van Creveld (see para. [0032] “The processor 28 may configure the imaging device as a function of the type of transducer identified. Other processes using information provided from the transducer electronic identifier 20, such as populating fields of diagnosis reports, generating a relevant display identifying a transducer type, identifying an owner name or other information associated with the transducer assembly 12 or other configuration information may be performed by the processor 28”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the processor of Sadaka to alter the settings of the ultrasound system as performed by Van Creveld. This would allow the user to modify the settings of the ultrasound device, thus allowing for greater control over the system. 

Regarding claim 16, Sadaka discloses a drive unit for an ultrasound system, the drive unit comprising: 
a drive hub configured for attachment to a catheter (see col. 7 lines 59-63 “the hub 204 includes a connector shaft (404 in FIG. 4) coupled to the drive unit 110. In at least some embodiments, the connector shaft couples the drive unit 110 to the imaging device 308 via the drive member 310”).
a rotation mechanism configured for rotating a driveshaft of the catheter (see col. 5 lines 52-56 “the rotation of the imaging core 306 is driven by the drive unit 110 disposed in the control module (104 in FIG. 1) via a connector shaft (404 in FIG. 4) in the hub 204 and the drive member 310 extending along the elongated member 202 of the catheter 102”). 
a projection disposed on the drive hub, the projection being configured to engage a marker housing disposed along a hub of the catheter (see col. 6 lines 37-51 “one or more transducers 312 may be mounted to the distal end 208 of the imaging device 308 (see Fig. 3).”)
However, Sadaka does not disclose the drive unit comprising a reader configured to optically or magnetically read the marker on the catheter to identify the catheter, the reader being disposed along the projection. This is disclosed by Van Creveld (see para. [0029] “The receiver 32 generates an electromagnetic field for operation with a radiofrequency tag… The receiver 32 is operable to receive the code from a transmitter, such as the electrical identifier 20”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include the receiver (32) from Van Creveld on the drive unit of Sadaka. Since both the drive unit and electronic identifier are both disposed within housings adjacent to the catheter or transducer, the only difference being the drive unit of Sadaka is capable of driving the catheter, while the housing of the imaging device in Van Creveld is not. This would allow the user to both read the identifier and control the catheter with one component. 

Regarding claim 18, Sadaka discloses the drive unit of claim 16, however does not explicitly disclose wherein the reader is a magnetic reader. This is disclosed by Van Creveld (see para. [0029] “The receiver 32 generates an electromagnetic field for operation with a radiofrequency tag”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include a radiofrequency identification (RFID) tag, which is known in the art to be magnetically readable along with a reader that is capable of interacting with the tag. This would allow the user to obtain information regarding the identity of the transducer through magnetic means.
 
Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1) as applied to claims 1 and 16, further in view of Shu (US 10628937 B2).

Regarding claim 2, Sadaka discloses the catheter of claim 1, however does not explicitly disclose wherein the marker is optically readable.  This is disclosed by Van Creveld (see para.  [0060] “The wireless transmission acts as a barcode to improve inventory management through quick identification of a transducer”). Further Shu discloses an imaging device identifier that is optically readable using a camera (see col. 4 lines 65-67 “when the identifier of the tube 10 is to be identified, the processor may call the camera 23 to capture a current image, and acquire the identifier of the tube 10 according to the two-dimensional code 21”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an optically readable marker such as disclosed in Shu, which includes the wireless transmission acting as a barcode, that would allow the user to conveniently obtain the necessary information for identifying the transducer using a variety of scanning devices. It also would have been obvious to use an optical reader such as a camera capable of interacting with the identifier. 

Regarding claim 7, Sadaka discloses the catheter of claim 1, however does not explicitly disclose wherein the marker is printed onto the hub. This is disclosed by Van Creveld (see para. [0023] “the electronic identifier 20 is within the connector housing 18, but may be positioned elsewhere within the transducer assembly 12 (e.g., in the transducer probe 16) or on an exterior portion of the transducer assembly 12”). Shu specifically discloses an identifier being disposed on the shell of a housing (see col. 4 lines 22-23 “an identifier carrier arranged on a shell of the tube 10”) where (see col. 4 lines 29-30 “The shell of the tube 10 may be provided with a housing 22”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier as disclosed by Shu that can be placed on an ultrasound system within a housing or some type of exterior position of a housing. This would allow the user to easily scan the marker to obtain catheter information. 

Regarding claim 12. The catheter of claim 1, wherein the marker is disposed on non-curved surface of the hub.  This is disclosed by Van Creveld and Shu. Van Creveld discloses (see para. [0023] “the electronic identifier 20 is within the connector housing 18, but may be positioned elsewhere within the transducer assembly 12 (e.g., in the transducer probe 16) or on an exterior portion of the transducer assembly 12”). More specifically, Shu puts the marker on a non-curved area as in FIG 2. Where the two-dimensional code (21) is disposed on the housing, which is not curved.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to dispose the marker on the housing that is not curved as disclosed by Shu. A curve could potential cause error in scanning the marker. This would allow the user to more easily obtain information of a catheter. 

    PNG
    media_image1.png
    466
    581
    media_image1.png
    Greyscale









Regarding claim 17, Sadaka discloses the drive unit of claim 16, however does not explicitly disclose wherein the reader is an optical reader. This is disclosed by Shu (see col. 4 lines 65-67 “when the identifier of the tube 10 is to be identified, the processor may call the camera 23 to capture a current image, and acquire the identifier of the tube 10 according to the two-dimensional code 21”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include a reader that is capable of identifying catheter information via an optical reader, in this case, a camera as disclosed by Shu. This would allow the user to identify the catheter using a variety of different methods including a camera. Optically readable markers read by optical readers are advantageous in reception of identification data due to the components being easy to use, inexpensive and efficient.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1) as applied to claim 1, in further view of Tuhoy (US 20170165454 A1).
Regarding claim 3, Sadaka discloses the catheter of claim 1, however does not explicitly disclose wherein the marker comprises a one- or two-dimensional code. This is disclosed by Van Creveld (see [0060] “The wireless transmission acts as a barcode to improve inventory management through quick identification of a transducer”) where barcodes are considered one-dimensional code and the wireless transmission comes from the electronic identifier (20). In addition, the wireless transmission includes many more types of code including “code in either analog or digital form as an identifier to distinguish the transducer 17” from para. [0023]. Further, Tuhoy teaches a marker used for identification of a catheter that comprises two-dimensional code (see para. [0035] “The identification symbol 140 of FIG. 5 resembles a matrix or two-dimensional barcode”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include a marker comprising one- or two-dimensional code. Using a two-dimensional barcode would allow the user to obtain catheter identification information accurately, more rapidly and at a lower cost than other code types. It is a common, trustworthy and widely used method of obtaining information.  

Regarding claim 4, Sadak discloses the catheter of claim 1, however does not explicitly disclose wherein the marker comprises a barcode or QR code. This is disclosed by Tuhoy who teaches a catheter with an identification symbol that is a two-dimensional barcode (see para. [0035] “The identification symbol 140 of FIG. 5 resembles a matrix or two-dimensional barcode”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier capable of functioning as a barcode within the marker identification. Using a two-dimensional barcode would allow the user to obtain catheter identification information accurately, more rapidly and at a lower cost than other code types. It is a common, trustworthy and widely used method of obtaining information.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1) as applied to claim 1, further in view of Shu (US 10628937 B2) and further in view of Flexman (US 20180264227 A1).

Regarding claim 8, Sadaka discloses the catheter of claim 1, however does not explicitly disclose wherein the marker is disposed on a rotating portion of the hub. The marker being disposed on the hub is disclosed by Van Creveld and Shu. Van Creveld teaches (see para. [0023] “the electronic identifier 20 is within the connector housing 18, but may be positioned elsewhere within the transducer assembly 12 (e.g., in the transducer probe 16) or on an exterior portion of the transducer assembly 12”). Shu specifically discloses an identifier being disposed on the shell of a housing (see col. 4 lines 22-23 “an identifier carrier arranged on a shell of the tube 10”) where (see col. 4 lines 29-30 “The shell of the tube 10 may be provided with a housing 22”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier that can be placed on an ultrasound system within a housing or some type of exterior position of a housing. This would allow the user to easily scan the marker to obtain catheter information. 
However, Van Creveld and Shu do not explicitly disclose the hub including a rotating portion. This is disclosed by Flexman (see para. [0005] “track a position or a rotation of the hub relative to a reference position using the shape sensing system”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include a hub with the capability of rotating and also capable of including a sensing system. It would have been obvious to incorporate a rotating hub to the teachings of Sadaka because it would allow for greater facilitation of reading the marker, thus making it more convenient for the user to scan the marker. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1) as applied to claim 1, further in view of Shu (US 10628937 B2) and further in view of Osadchy (US 6370411 B1).

Regarding claim 11, Sadaka discloses the catheter of claim 1, however does not explicitly disclose wherein the marker, when read, identifies an expiration date of the catheter. This is disclosed by Osadchy (see col. 5 lines 51-56 “data recorded in the microcircuit include an expiration date and time, after which the catheter may not be used. When a user connects the catheter to a suitable console, which console comprises a computer, the computer reads the expiration date and time and compares them to the actual date and time”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include an electronic identifier that is capable of outputting information of a transducer such as the expiration date of the catheter. Obtaining the expiration date of the catheter would allow the user to determine if the catheter is capable of being used effectively in the system. This would prevent the user from using an expired catheter, thus preventing improper functioning of the system.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadaka (US 8523778 B2) in view of Van Creveld (US 20040171935 A1) and in the view of Thornton (US 20090270737 A1)
Regarding claim 19. A catheter for an ultrasound system, the catheter comprising: 
a catheter sheath defining a lumen (see col. 4 lines 40-43 “the elongated member 202 of the catheter 102. The elongated member 202 includes a sheath 302 and a lumen 304”).
a hub coupled to the catheter sheath and configured for attachment to a drive unit (see col. 2 lines 3-5 “The catheter includes a hub disposed at the proximal end of the catheter. The hub includes a rotatable connector shaft disposed at least partially in the lumen”) where (see col. 3 lines 64-67 “The IVUS imaging system 100 includes a catheter 102 that is coupleable to a control module 104. The control module 104 may include, for example, a processor 106, a pulse generator 108, a drive unit 110”). 
an elongated, rotatable driveshaft disposed within the lumen of the catheter sheath and extending into the hub (see col. 2 lines 4-5 “The hub includes a rotatable connector shaft disposed at least partially in the lumen”), the driveshaft having a proximal end and a distal end, wherein the proximal end is configured and arranged for coupling to the drive unit for rotating the driveshaft (see abstract “The rotatable connector shaft is coupled to a proximal end of the drive member such that rotation of the connector shaft causes a corresponding rotation of the imaging core”). 
an imaging device coupled to the distal end of the driveshaft with rotation of the driveshaft causing a corresponding rotation of the imaging device (see col. 2 lines 12-20 “The imaging core includes an imaging device coupled to a distal end of an elongated, rotatable drive member … The rotatable connector shaft is coupled to a proximal end of the drive member such that rotation of the connector shaft causes a corresponding rotation of the imaging core”), the imaging device comprising at least one transducer configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals (see col. 2 lines 13-18 “The imaging device includes at least one transducer mounted to the imaging device. The at least one transducer is configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals”). 
at least one conductor extending from the hub through the lumen of the catheter sheath and coupled to the imaging device for carrying the electrical signals (see col. 6 lines 37-39 “one or more transducer conductors 314 electrically couple the transducers 312 to the control module 104 (See FIG. 1)”) where if the electric coupling extends from the transducers to control module, it must extend through the hub and lumen of the catheter sheath.  
However, Sadaka does not explicitly disclose a flange.  This is disclosed by Thornton (paragraph 0031 “he cylindrical member 234 with the retaining flange 235 is bonded to the drive cable cover 170 by an adhesive.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka to include the flange of Thornton. This would increase the security of the elements together since the flange is used a retainer. 

However, Sadaka does not explicitly disclose an active memory arrangement disposed on the hub, wherein the active memory arrangement is configured for transferring information using a single conductor and is configured to store information that identifies the catheter. This is disclosed by Van Creveld (claim 5 “a memory operable to store a list of transducer identifiers including the electronic identifier; and a connector operable to electronically connect the electronic identifier with the processor”) where (claim 3 “electronic identifier comprises a memory storing a code”) which is disposed within the housing. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka in the view of Thornton to include the memory system of Van Creveld to store catheter identifier information. This would allow the user an easy method of accessing the catheter identification information with more convenience. 

Regarding claim 20. An ultrasound system, comprising: the catheter of claim 19; and a drive unit coupled to the catheter, the drive unit comprising: 
a drive hub configured for attachment to a catheter (see col. 7 lines 59-63  “the hub 204 includes a connector shaft (404 in FIG. 4) coupled to the drive unit 110. In at least some embodiments, the connector shaft couples the drive unit 110 to the imaging device 308 via the drive member 310”).
a rotation mechanism configured for rotating a driveshaft of the catheter (see col. 5 lines 52-56 “the rotation of the imaging core 306 is driven by the drive unit 110 disposed in the control module (104 in FIG. 1) via a connector shaft (404 in FIG. 4) in the hub 204 and the drive member 310 extending along the elongated member 202 of the catheter 102”). 
However, Sadaka does not explicitly disclose a reader configured to obtain the information from the active memory arrangement on the catheter to identify the catheter. This is disclosed by Van Creveld (see claim 5 “a memory operable to store a list of transducer identifiers including the electronic identifier; and a connector operable to electronically connect the electronic identifier with the processor”) where (see claim 3 “electronic identifier comprises a memory storing a code”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Sadaka in the view of Thornton to include a reader capable of interacting with information stored in the memory of the system. The processor in this case would serve as a reader to identify the code stored in the memory. This would allow the user to access the identification information more conveniently. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793